Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2020

                                       No. 04-19-00844-CV

                                 IN THE INTEREST OF C.C.,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                     The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he asserts there are no meritorious issues to raise on appeal. We have held that in parental-
termination appeals, a procedure akin to Anders is necessary to best protect the statutory right to
counsel on appeal, to provide a procedural mechanism for counsel to fulfill his ethical
obligations, to assist the court in deciding appeals, and to provide consistent procedures for all
indigent litigants. In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San
Antonio 2003, no pet.); see In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam)
(applying Anders procedures in appeal from order terminating parental rights). In compliance
with the procedure set out in Anders, appellant’s attorney has shown that he sent a letter to
appellant, which explained his right to review the record and file a pro se brief. See Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re A.L.H., No. 04-18-00153-CV, 2018 WL
3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018, no pet.); In re R.R., 2003 WL
21157944, at *4. In the letter to appellant, counsel stated that he had enclosed copies of the brief.
See Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL
21157944, at *4.

        Counsel has also advised appellant that if he wished to review the appellate record, he
must file a motion in this court. Counsel also enclosed a form motion for this purpose. See Kelly,
436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL 21157944, at
*4. If appellant wishes to review the appellate record, he must file a motion in this court within
ten days of the date of this order.

       Counsel has also filed a motion for extension of time on behalf of appellant. The motion
is GRANTED. If appellant desires to file a pro se brief, we ORDER that he do so on or before
April 7, 2020. If appellant files a pro se brief, appellee may file a responsive brief no later than
twenty days after the date appellant’s pro se brief is filed in this court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court